Title: To George Washington from Frederick Augustus Conrad Muhlenberg, 29 November 1781
From: Muhlenberg, Frederick Augustus Conrad
To: Washington, George


                  
                     Sir
                      In Assembly Nov. 29th 1781.
                  
                  The Representatives of the Freemen of Pennsylvania in General Assembly met, wish to express their sincere Joy on Your Excellency’s arrival in this City.
                  The very great Events that have lately taken place in Virginia under Your Command, have fully justified the Expectations formed by Your Country of Your Abilities and Patriotism—to add to her Esteem for You was impossible.
                  Humbly depending on the protection of Providence, we entertain the strongest hopes, that Your distinguished Qualities—The Wise and generous exertions of our Illustrious Ally—the glorious Behaviour of His Forces, and the gallantry and good Conduct of the American Armies, will bring the present Contest, to such a conclusion as will establish the Freedom Independence and Prosperity of the United States on a Permanent foundation.
                  That amidst the public Happiness, to which You have so eminently contributed, and the grateful Praises and Affections which You have so well deserved, You may enjoy every private Felicity, is one of the first and warmest Wishes of our Hearts. 
                  
                     Signed by the Order of the House
                     Fredk A. Muhlenberg Speaker
                     
                  
               